                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH

 ROGER CAMPBELL,

                        Plaintiff,                     MEMORANDUM DECISION
                                                       & DISMISSAL ORDER
 v.

 CAMPBELL,                                            Case No. 2:20-cv-00003-JNP

                        Defendant.                    District Judge Jill N. Parrish




       Inmate/Plaintiff filed a civil suit, (ECF No. 3), and was granted in forma pauperis status

under 28 U.S.C.S. § 1915 (2020), (ECF No. 2). However, Plaintiff has not obeyed the court's

January 8, 2020 order, (id.), to file within thirty days a "certified copy of the trust fund account

statements . . . for the 6-month period immediately preceding the filing of the complaint . . .

obtained from the appropriate official of each prison at which prisoner is confined.” See id. §

1915(a)(2). Indeed, the court has not heard from Plaintiff at all since the action was submitted on

January 2, 2020.

       Accordingly, IT IS ORDERED that--for failure to obey the court’s order and to prosecute

this case--Plaintiff's action is DISMISSED without prejudice. See DUCivR 41-2.This action is

CLOSED.

               DATED April 6, 2020.

                                               BY THE COURT:



                                               JUDGE JILL N. PARRISH
                                               United States District Court
